 1
 2
                                                                             FILED IN THE
 3                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 4
                                                                    Sep 04, 2019
 5                                                                      SEAN F. MCAVOY, CLERK


 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 RYAN ALEXANDER,                                  No. 4:19-cv-05204-SAB
10        Petitioner,
11        v.                                        ORDER DISMISSING
12 COMMANDER CROSKREY,                              PETITION FOR A WRIT OF
13        Respondent.                               HABEAS CORPUS UNDER 28
14                                                  U.S.C. § 2241
15
16        Before the Court is Petitioner’s Petition for a Writ of Habeas Corpus Under
17 28 U.S.C. 2241. ECF No. 1. Petitioner is currently under Indictment in the Eastern
18 District of Washington. See United States v. Alexander, 4:17-cr-06035-SMJ.
19        In his Petition, Petitioner alleges that his constitutional rights are being
20 violated while he has been a pretrial detainee. In Ground One, he asserts a breach
21 of the client/attorney privilege. In Ground Two, he asserts possible bias on the part
22 of Judge Mendoza due to his relationship with Petitioner’s counsel. In Ground
23 Three, he asserts officials used the threat of lack of medical care as a motivator to
24 get him to plea bargain. In Ground Four, he accuses his counsel of “failure to
25 disclose the nature of the action, using fear as due process to convict a certain class
26 of accused.” In Ground Five, he asserts he was not permitted to access his own
27 discovery and his attorney would not speak to a witness. In Ground Six, he asserts
28 his right to withdraw his plea was violated.
      ORDER DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS
      UNDER 28 U.S.C. § 2241 ~ 1
 1        The Court has reviewed the court record in the underlying criminal action.
 2 Recently, new counsel was appointed, and Petitioner’s sentencing hearing has been
 3 continued. Consequently, any potential violations of Petitioner’s rights have been
 4 cured or are curable.
 5        Accordingly, IT IS HEREBY ORDERED:
 6        1.    Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. §
 7 2241, ECF No. 1, is DISMISSED.
 8        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 9 forward copies to counsel and close the file.
10        DATED this 4th day of September 2019.
11
12
13
14
15
                                     Stanley A. Bastian
16
                                  United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS
      UNDER 28 U.S.C. § 2241 ~ 2
